DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16389284 received on 4/28/2021. Claims 1, 9 and 16 are amended. Claims 2-8, 10-15 and 17-20 are left in original form. Claims 1-20 are pending. All pending claims are considered and examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 and 4/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-10, 12-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei et al. (US 20150144702 A1; previously cited).
Regarding claim 1, Mei discloses (Fig. 2B, 5 and 6A) a stretchable multi-layer wearable tag capable of wireless communications comprising: 
A RFID strap device 270/280 (¶27) comprising
520,525 (¶45) and an RFID chip 280 (¶27);
a second conductor 261/550 (¶45);
a dielectric 270 positioned between the first strap conductor and the second conductor (¶35 - dielectric; electric insulation; ¶45 - electrically insulating; Fig. 6A); and
an antenna 241 coupled to the RFID strap device (¶45), wherein second conductor is coupled to the first strap conductor via the pair of strap pads (¶45 - A conductive material 610 such as silver paste is filled into the holes 271 to electrically connect the metal pads 520, 525 and the end pads 510, 515).
Regarding claim 2, Mei discloses the apparatus of claim 1 above and further discloses wherein the antenna is located on a base substrate 250 (¶27; Fig. 3).  
Regarding claim 3, Mei discloses the apparatus of claim 1 above and further discloses wherein the antenna operates at a first frequency (¶36).  
Regarding claim 4, Mei discloses the apparatus of claim 3 above and further discloses wherein the second conductor functions as a second antenna (¶36).  
Regarding claim 5, Mei discloses the apparatus of claim 4 above and further discloses wherein the second antenna operates at a frequency that differs from the first frequency (¶12- The first antenna circuit and the second antenna circuit can transmit wireless signals in different frequency channels).  
Regarding claim 7, Mei discloses the apparatus of claim 1 above and further discloses wherein the second conductor is coupled to the first strap conductor via direct ohmic connection means (¶45 - A conductive material 610 such as silver paste is filled into the holes 271 to electrically connect the metal pads 520, 525 and the end pads 510, 515).
Regarding claim 9, Mei discloses:
a first strap conductor comprised of a pair of strap pads 520,525 (¶45) connected to an RFID chip 280 (¶27);
261/550 (¶36, ¶45); and  
a dielectric 270 positioned between the first strap conductor and the second conductor (¶35 - dielectric; electric insulation; ¶45 - electrically insulating; Fig. 6A), wherein the second antenna is configured to operate at a frequency different than the first antenna 241 (¶12- The first antenna circuit and the second antenna circuit can transmit wireless signals in different frequency channels) and wherein second conductor is coupled to the first strap conductor via the pair of strap pads (¶45 - A conductive material 610 such as silver paste is filled into the holes 271 to electrically connect the metal pads 520, 525 and the end pads 510, 515).
Regarding claim 10, Mei discloses the apparatus of claim 9 above and further discloses wherein the second antenna is coupled to the RFID chip (¶45).
Regarding claim 12, Mei discloses the apparatus of claim 9 above and further discloses wherein the second conductor is coupled to a sensing device (¶4 - sensor).  
Regarding claim 13, Mei discloses the apparatus of claim 9 above and further discloses wherein the second conductor is coupled to an emissive device (¶12 - a logic circuit formed on or in the strap layer, wherein the logic circuit can include one or more semiconductor chips and/or electronic components comprising at least one of a capacitor, a resistor, a diode, or an inductor, wherein the one or more semiconductor chips and the electronic components can be connected by conductive lines with the metal pads).  
Regarding claim 14, Mei discloses the apparatus of claim 9 above and further discloses wherein the second conductor is coupled to a semiconductor device (¶45).  
Regarding claim 16, Mei discloses:
providing a first strap conductor comprised of a pair of strap pads 520,525 (¶45);
connecting an RFID chip 280 to said pair of strap pads (¶27);
270 between the first strap conductor and the second conductor (¶35 - dielectric; electric insulation; ¶45 - electrically insulating; Fig. 6A); and
coupling the RFID strap device to an antenna 241 (¶45), wherein second conductor is coupled to the first strap conductor via the pair of strap pads (¶45 - A conductive material 610 such as silver paste is filled into the holes 271 to electrically connect the metal pads 520, 525 and the end pads 510, 515).
Regarding claim 17, Mei discloses the method of claim 16 above and further discloses forming a second antenna on the second conductor (¶36).  
Regarding claim 18, Mei discloses the method of claim 17 above and further discloses operating the second antenna at a frequency different than the antenna (¶12- The first antenna circuit and the second antenna circuit can transmit wireless signals in different frequency channels).  
Regarding claim 19, Mei discloses the method of claim 16 above and further discloses coupling the second conductor to a sensing device (¶4 - sensor).  
Regarding claim 20, Mei discloses the method of claim 16 above and further discloses coupling the second conductor to an emissive device (¶12 - a logic circuit formed on or in the strap layer, wherein the logic circuit can include one or more semiconductor chips and/or electronic components comprising at least one of a capacitor, a resistor, a diode, or an inductor, wherein the one or more semiconductor chips and the electronic components can be connected by conductive lines with the metal pads).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Forster (US 20060043198 A1; previously cited).
Regarding claim 6, Mei discloses the apparatus of claim 1 above but does not explicitly teach wherein the second conductor is coupled to the first strap conductor via capacitance through the dielectric.
Forster teaches (Fig. 8 and 9) a RFID device with combined reactive coupler comprising: an RFID strap (¶7). Alternative configurations for the antenna portion 14, with the antenna 20 on one face or major surface 120 of the antenna substrate 50, and the antenna portion conductive loop or coil 52 on a second face or major surface 152 of the antenna substrate 50 (¶74). The antenna portion 14 in FIG. 9 relies upon capacitive coupling to electrically couple the antenna 20 to the antenna portion conductive loop 52, across the antenna substrate 50. To provide for an enhanced capacitive coupling, the antenna 20 may have a first pair of loop -antenna capacitive coupling elements 160 electrically coupled thereto, and the conductive loop 52 may have a second pair of corresponding loop -antenna capacitive coupling elements 162 coupled thereto (¶75).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the second conductor direct ohmic connection to the first strap conductor of Mei .
Claims 8, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Egbert et al. (US 20080143480 A1; previously cited).
Regarding claim 8, Mei discloses the apparatus of claim 7 above but does not explicitly teach wherein the direct ohmic connection means include mechanical crimping, electrochemical processes, or one or more holes filled with conductive ink.  
Egbert teaches microwaveable radio frequency identification tags comprising: The RFID tag 110 also includes an integrated circuit 154, which is electrically connected to the antenna 112 by integrated circuit attach pads 122 and conductive bumps 156. RFID tag 110 preferably includes anisotropic conductive adhesive 152. However, the adhesive and electrical connections between the integrated circuit 154 to the integrated attach pads 122 on the antenna 112 may be accomplished by other methods (¶45). Twelve UHF (ultra high frequency) RFID tags, shown in FIG. 4, comprised of a printed silver ink circular loop antenna (¶74).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the direct ohmic connection in Mei by either an anisotropic conductive adhesive or silver ink of Egbert as an application of a known alternative technique to a known device to yield predictable results of electrical connection for operation.
Regarding claim 11, Mei discloses the apparatus of claim 9 above but does not explicitly teach wherein the second antenna increases impedance match between the RFID chip and the first antenna.  
Egbert teaches: Antennas for the microwaveable RFD tags of the present invention may optionally include various other design elements as are known to those skilled in the art, for example, tuning elements and impedance matching elements. These design elements may, for example, include tuning stubs, capacitors, variable feed points, ground planes, and additional coils (¶58
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the second antenna of Mei with as a design element to match impedance as taught by Egbert as an application of a known technique of impedance matching to a known device ready for improvement to yield predictable results of preferable operation (Egbert: ¶39).
Regarding claim 15, Mei discloses the apparatus of claim 9 above but does not explicitly teach wherein the second conductor is printed with conductive ink.  
Egbert teaches: Antennas 18, 112 and other conductive circuit elements may be patterned thick or thin films of copper, aluminum, silver, gold, other metals, or carbon. The antennas may also be printed in conductive inks comprising dispersions of silver, gold, or other metals, or particles coated with silver, gold or other metallic conductors, or nonmetallic conductors such as carbon or polyaniline (¶61).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to provide the antennas of Mei by printed conductive inks as taught by Egbert as an application of a known alternative technique to a known device to yield predictable results of manufacturing an antenna coil.
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, all the limitations of the claims are met by the prior art as outlined in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TOAN C LY/               Primary Examiner, Art Unit 2887